Citation Nr: 0526522	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  04-15 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for cirrhosis and hepatitis 
C.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donovan, Law Clerk


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1969.  

In July 2001, the veteran submitted a formal claim for 
service connection for hepatitis C.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Buffalo, New York 
Regional Office (RO) which for some reason classified the 
claim as one for service connection for cirrhosis secondary 
to chronic active hepatitis C and ethanolism, and denied that 
benefit.


FINDING OF FACT

There is no competent evidence that the veteran has current 
cirrhosis, or a nexus between current hepatitis C and a 
disease or injury during service. 


CONCLUSION OF LAW

Cirrhosis or hepatitis C was not incurred in or aggravated by 
active service; nor can cirrhosis be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  



A.  The duty to notify

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  The Court 
has also held that VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-
21 (2004).  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).  Its wording need not be strictly 
used, as the Court has recently held that failure to 
explicitly tell a claimant to submit relevant evidence in the 
claimant's possession was generally not prejudicial to the 
claimant.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

With regard to element (1), the RO sent the veteran VCAA 
notice letters in November 2001 and October 2002 regarding 
this claim.  These letters informed the veteran of the type 
of information and evidence necessary to establish 
entitlement to service connection for cirrhosis, and 
hepatitis C.  

Additionally, in the statement of the case (SOC) issued in 
March 2004, the RO provided the veteran with specific 
information as to why his claim remained denied, and of the 
evidence that was still lacking.

With regard to elements (2) and (3), the October 2002 VCAA 
letter notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  Specifically, the letter explained that VA would 
help him get such things as medical records or records held 
by any other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to element (4), the Board acknowledges 
that neither the November 2001 nor the October 2002 VCAA 
letters contained the specific language set forth in Section 
3.159(b).  However, the letters advised the veteran that VA 
would secure any medical records identified by him, and 
requested that he submit information describing any 
additional evidence he wanted VA to secure in his behalf.  
The RO did specifically give notice to the veteran of the 
fourth element by way of including 38 C.F.R. § 3.159(b) in 
the Pertinent Laws, Regulations, Rating Schedule Provisions 
section of the March 2004 SOC.  This inclusion, together with 
the advice to the veteran in the October 2002 VCAA letter 
regarding the need for the veteran to send or identify 
appropriate evidence, served to inform the veteran of his 
duty to provide any evidence in his possession that pertained 
to his claim.  

The Board notes that, in a brief dated in November 2004, the 
veteran's representative argued that VA had failed to provide 
notice to the veteran of what information and evidence was 
necessary to substantiate his claim, what information and 
evidence not of record VA would seek to obtain, and what 
information and evidence the claimant would be expected to 
obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
VCAA letter informed the veteran of the elements necessary to 
establish service connection and the types of evidence that 
would satisfy each element.  The letters told him who was 
responsible for getting this evidence.

The Board finds that the aforementioned notices did serve to 
advise the veteran to submit any information or evidence in 
his possession that pertained to his application to reopen as 
required by 38 C.F.R. § 3.159(b), that the veteran was given 
ample notice of the evidence necessary to substantiate his 
claim, and of his and VA's respective responsibilities in 
obtaining that evidence.  

Clearly, the purpose of the VCAA notice was not frustrated in 
the present case by the lack in the VCAA notice letters of 
the specific fourth element language, especially when reading 
the letters in their entirety, in conjunction with the March 
2004 SOC.  This reading shows that VA made the veteran fully 
aware of the evidence needed to grant his claim.  See 
Mayfield.

In Pelegrini II, the Court also held that VCAA notice must be 
given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 115.   In the present case, 
some of the notice was given after the initial denial.  
Delayed notice is generally not prejudicial to a claimant.  
Mayfield.  There has been no showing of prejudice in this 
case as the result of the delayed notice.  The veteran did 
not submit or report relevant evidence or information after 
the notice.

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4) (2004).

Although the veteran's representative contends that the duty 
to assist requirements have not been met, the Board finds 
that this duty has been fulfilled.  

In particular, after the veteran identified a private medical 
facility as providing care for hepatitis C beginning in 1991, 
the RO sent a letter to that medical center in November 2001 
requesting those records of treatment.  

After failing to acquire the relevant reports, the RO sent a 
second letter to the medical center in April 2002, requesting 
all records of treatment for the veteran's hepatitis C from 
1991 to the present.  The veteran was also advised by letter 
in February 2002 that all identified medical records had not 
yet been received, that a second request was being made, and 
that the veteran may wish to contact the medical center 
himself.  While these requests did not produce all records 
from the period identified by the veteran, medical records 
from June 1994 to May 1997 from several medical providers who 
had provided hepatitis C treatment to the veteran were 
associated with the claims file.  

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent.  Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran has not been afforded a VA examination.  As will 
be discussed below there is no competent evidence of current 
cirrhosis or that hepatitis C or cirrhosis may associated 
with service.


For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Factual Background

The veteran's service medical records do not indicate 
hepatitis C or cirrhosis.  The service medical records also 
do not mention any risk factors for acquisition of hepatitis 
C, such as:  intravenous (IV) drug use, blood transfusions 
before 1992, hemodialysis, intranasal cocaine, high-risk 
sexual activity, accidental exposure while a health care 
worker, and various percutaneous exposure such as tattoo, 
body piercing, acupuncture with non-sterile needles, shared 
toothbrushes, or razor blades.  VBA letter 211B (98-110) 
November 30, 1998. 

After service, the veteran filed a claim for service 
connection for a right shoulder condition.  A VA examination 
conducted in association with that claim in September 1969, 
did not mention any findings related to hepatitis C, 
cirrhosis, any other liver problem, or any of the 
aforementioned risk factors for acquisition of hepatitis C.  

In his July 2001, claim the veteran asserted that hepatitis C 
began in 1991.  

Treatment records from June 1994 to May 1997 reveal ongoing 
treatment related to hepatitis C.  These treatment records 
also detail testing to determine whether the veteran's 
present liver condition was the result of chronic hepatitis 
C.  A September 1995 treatment report states that the veteran 
reported that he had been assaulted in November 1989 and 
sustained a severe laceration to his right eye and head 
trauma, requiring transfusion with three units of blood, 
after which time he was diagnosed with hepatitis C.  

In an October 1995 treatment report, the veteran reported to 
the physician that his exposure to hepatitis C came from 
blood transfusions in 1991.  The veteran at this time denied 
intravenous drug use, multiple sexual partners, or other 
exposure to hepatitis C.  In November 1995 the veteran 
underwent a liver biopsy, which revealed findings consistent 
with hepatitis C.  

In the most recent medical record associated with the claims 
file, a letter dated in May 1997 from one of the veteran's 
physicians to another, the treating physician indicated that 
the veteran had been to see him that day and stated, "his 
[the veteran's] hepatitis C virus RNA is not detected and 
therefore hopefully he is cured."  This letter came after 
the veteran had undergone a second course of interferon 
therapy.  At this time, the veteran still had a somewhat high 
gamma-glutamyl-transpeptidase (GGT), which the physician 
stated may have been attributable to drinking alcohol and not 
hepatitis C.  The veteran was advised to stop drinking and to 
have a follow-up in three months.  

III.  Legal Analysis

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

To prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service incurrence will be presumed for certain chronic 
diseases, including cirrhosis of the liver, if manifest to a 
compensable degree within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  Cirrhosis of the liver may be a 
manifestation of hepatitis C.  38 C.F.R. § 4.114, Code 7354, 
Note (1).     

Evidence of a prolonged period without medical complaint and 
the amount of time that elapsed since military service can be 
considered as evidence against the claim.  Maxson v. Gober, 
230 F. 3d 1330, 1333 (Fed. Cir. 2000).  

In regard to the first element of a service connection claim, 
medical evidence of a current disability, the Board notes the 
treatment records from June 1994 to May 1997, which include 
multiple diagnoses of hepatitis C.  However, there is no 
medical evidence of cirrhosis.  The most recent medical 
record, the doctor's letter regarding the May 1997 
examination, indicates that hepatitis C virus RNA was not 
detected after a second course of interferon therapy and the 
doctor hoped this result indicated the veteran was cured.  

Even if the veteran can be said to have current hepatitis C, 
the second element of the test for service connection has not 
been met.  There has been no medical evidence of in-service 
incurrence or aggravation of cirrhosis or hepatitis C.  The 
veteran's own claim for service connection states that the 
onset of his hepatitis C was in 1991, over twenty years after 
service, and there is no other evidence of hepatitis C or 
cirrhosis in service.

The medical records associated with the claim make no mention 
of an in-service incurrence or aggravation, and, on two 
separate occasions, the veteran has reported that his 
condition is due to blood transfusions twenty or more years 
after service.  There is no indication of any other source of 
the infection or any exposure to the established risk factors 
for hepatitis C in-service.

Finally, the third element of the service connection test has 
not been satisfied because no evidence of a nexus between the 
veteran's claimed cirrhosis secondary to hepatitis C and an 
in-service disease or injury has been presented.  While the 
veteran himself has made the claim of service connection, as 
a layperson the veteran would not be competent to express an 
opinion as to medical causation of his cirrhosis secondary to 
hepatitis C, as he has not claimed, nor shown, that he is a 
medical expert, capable of rendering medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The veteran is not entitled to presumptive service connection 
because no cirrhosis of the liver was manifest to a degree of 
10 percent or more within one year from the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2004); 38 C.F.R. §§ 3.307, 3.309 (2004).  


ORDER

Entitlement to service connection for cirrhosis, and 
hepatitis C is denied.  




	                        
____________________________________________
Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


